DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on January 8, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claim 26.  
Claims 26, 28-31, and 33-40 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26, 28-31 and 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 has been amended to include the phrase “the filed imaging display is configured to adjust a position and an orientation of the lens array to produce the eyebox array”  that is not explicitly supported by the specification of the specification of originally filed.  The “lens array” claimed in claim 26 is a function that is comprised by the holographic optical element (HOE) and the specification does not teach explicitly that the position and orientation of the “lens array” which is a function of the HOE can be adjusted.  

Claims 26, 28-31 and 33-40  are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 26 has been amended to include the phrase “the filed imaging display is configured to adjust a position and an orientation of the lens array to produce the eyebox array”.  The specification fails to teach how to adjust the position and the orientation of the lens array, which as claimed in the claim 26 is a function of the holographic optical element (HOE).  The specification fails to teach how the position and orientation of the lens array function could be adjusted.  The specification also fails to disclose any specific structure of the HOE to allow the position and orientation of the lens array be adjusted.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 26, 28-31 and 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 has been amended to include the phrase “the filed imaging display is configured to adjust a position and an orientation of the lens array to produce the eyebox array”.  Since the lens array recited in claim 26 is a function of the holographic optical element (HOE), it is therefore not clear if this phrase is referring to the position and orientation of the HOE as a whole is adjusted or is referred to if HOE comprises a plurality of individual elements whose position and orientation can be adjusted.  
Clarification and correction are required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 26, 28-31 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Tremblay et al (US 2016/0033771 A1) in view of the patent issued to Kremen (PN. 7,457,017) and US patent application publication by Urey et al (US 2014/0198368 A1).
Claim 26 has been amended to necessitate the new grounds of rejection.  
Tremblay et al teaches a wearable head mounted display system that serves as the reality system (please see column 16, lines 32-44) that is comprised of a microdisplay projector (102, Figures 1A and 1B) of the system, the projector configured to project an image, a holographic transreflector (204, Figures 2A and 2B) serves as the holographic optical element (HOE) of an field imaging display, of the system, to receive the projected image and produce a reflected image wherein the holographic optical element (HOE) comprises an optical function of a lens to produce an eyebox within the reflected image.  The wearable head up display further comprises a wearable frame coupled to the projector (102, Figures 1A and 1B) and the field imaging display (101 or 204), the frame to hold the projector with respect to the field imaging display.  
This reference has met all the limitations of the claims.  It however does not teach that the holographic element comprising an optical function of a lens array to produce an eyebox array within the reflected image wherein the eyebox array comprising an array of identical reflected sub-images, with the identical sub-images being projected from the projector.  
Kremen in the same field of endeavor teaches a display system that is comprised of a projector to project an image, (image light 15 emitted from a projector, Figure 4, column 6, line 46), and a screen (16) comprises a holographic optical element (HOE) serves as the field imaging display to receive the projected image and produce a reflected image (please see Figures 4 and implicitly true the eyebox array may comprise an array of identically reflected sub-images and wherein the projected image comprises an array of identically projected images, since the holographic optical element has the function of an array lens function.  Kremen teaches that the image array projected from the projector is simultaneously received by the HOE of screen (16, Figures 4 and 9), whether they are an array of identical projected images or an array of identical projected sub-images, is either implicitly met by the disclosure or an obvious matters of design choice to one skilled in the art.   Through the lens array function of the HOE of the screen identical reflected image array corresponding to the eyebox array, (as explicitly demonstrated in Figures 4 and 9), can be created.  
It would then have been obvious to one skilled in the art to apply the teachings of Kremen to modify the projector and the field imaging display comprising the holographic optical element of Tremblay et al to allow an array of eyebox comprising the array of reflected identical sub-images to be provided simultaneously in the wearable head up display to provide and enhance three dimensional viewing.  
With regard to the phrase “an eyebox array comprising a number of eyeboxes based on a number of lenses in the lens array”, as shown in Figures 4 and 9, of Kremen, the number of eyebox is based on the number of lenses in the lens array of the holographic optical elements.  Since Kremen teaches identical arrangement of the holographic optical element or screen with lens array function that produces the same virtual image plane as of the Figure 4 of instant application, by the same geometric arrangement, the same number and arrangement of eyebox 

    PNG
    media_image1.png
    840
    635
    media_image1.png
    Greyscale

preamble and has not been given patentable weight because that it has been held a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  (Kropa v. Robie, 88 USPQ 478 (XXPA, 19510)).   
Claim 26 has been amended to recite the phrase “CRM system” in the claim, however there is no specific structure recited in the claims to differentiate the wearable head mounted display system serves as the wearable reality system taught by Tremblay et al in combination with the teachings of Kremen.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
Claim 26 has been amended to include the phrase “the field imaging display is configured to adjust a position and an orientation of the lens array to produce the eyebox array”.  This phrase has been rejected under 35 USC 112, first paragraph and second paragraph for the reasons stated above. This phrase can only be examined in the broadest interpretation.  In view of the disclosure of Tremblay et al, (Figures 3A and 3B), the position and orientation of the projected light on the HOE (204) can be adjusted to create different eyeboxes, forming array.  Since such position and orientation adjustment is achieved by the relative motion between the HOE (204) and a scanner (205), this means alternatively by varying the position and orientation of the HOE as a whole such that  different eyeboxes can be created.  Urey et al in the same field of endeavor teaches a projection system that is comprised of a rotate microlens array (140, Urey et al to adjust the position and orientation of the lens array, to create the eyebox array.  
With regard to claim 28, as shown in Figures 3, 4 and 9, Kremen teaches that the eyebox array comprises an array of reflected sub-images that each reflected sub-image comprises a plurality of pixels, (such as different color portions as shown in Figures 4 and 9).  
With regard to claims 29-31, Kremen teaches that the projected image comprises an array of projected sub-images that each of the projected sub-image comprises a plurality of pixels (such as different color portions as shown in Figures 4 and 9), wherein the optical function of lens array comprises the optical function, or the focusing function, to reorder the plurality of pixels of the projected sub-images to form an array of reflected sub-images, (noted the mixing and crossing of the reflected image light of sub-images from the holographic optical element of the screen),  Each reflected sub-image comprises pixels from at least two projected sub-image that could be associated with the projected image, (the result of the mixing and crossing of the reflected image light of sub-images from the holographic optical element of the screen, please see Figures 3, 4, and 9).  
With regard to claim 36, it is implicitly true the lens array function of the holographic optical element may comprise a first number of lenses and the eyebox array comprises a second number of eyeboxes and the first number is proportional to the second number, (based on the optical properties of the array of lenses).  
With regard to claims 37 and 38, Kremen teaches that each of the lens array of the holographic optical element comprises a focal spot forming a focal plane (18, Figure 4).  The 
With regard to claim 39, Tremblay et al teaches that the frame for holding the holographic transreflector or filed imaging display further comprises a first rim (for an eyeglass frame, Figure 1) coupled to the field imaging display, a first stem coupled to the projector (102) and the first rim, a bridge coupled to the first rim; a second rim coupled to the bridge and a second stem coupled to the second rim.  

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al, Kremen and Urey et al as applied to claim 26 above, and further in view of the patent issued to Hudman et al (PN. 8,579,443).
The wearable head mounted display system taught by Tremblay et al in combination with the teachings of Kremen and Urey et al as described in claim 26 above has met all the limitations of the claims.  
With regard to claims 33 and 34, Kremen teaches the display system comprises a projector to project the image light (15, Figure 4), which implicitly includes a light source to generate light, but it does not teach explicitly that the projector further comprises a scanning mirror to project the projected images and the scanning mirror comprises a diffraction grating.  Hudman et al in the same field of endeavor teaches a projector comprises a scanned beam display that is comprised of a light source (110, Figures 1 and 6) and a scanning mirror (218 on . 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al, Kremen and Urey et al as applied to claim 26 above, and further in view of the patent issued to Morikuni (PN. 9,417,513).
The wearable head mounted display system taught by Tremblay et al in combination with the teachings of Kremen and Urey et al as described in claim 26 above has met all the limitations of the claims.  
With regard to claim 35, Kremen teaches the display system comprises a projector to project the image light (15, Figure 4), but does not teach explicitly that the projector comprises a projection lens to correct the optical aberrations.  Morikuni in the same field of endeavor teaches a projector for projecting an image to a screen (SC) wherein the projector comprises a projection lens (20, Figure 1) that a function of correcting optical aberration, (please see column 14, lines 31-32).  It would then have been obvious to one skilled in the art to apply the teachings of Morikuni to modify the projector of Kremen to include a projection lens that is capable of correcting optical aberration for the benefit of enhancing the image quality.  

Claim 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al (US 2016/0033771 A1), Kremen (PN. 7,457,017) and Urey et al (US 2014/0198368 A1) as applied to claim 26 above and further in view of the US patent application publication by Ellsworth et al (US 2016/0277725 A1).
 The wearable head mounted display system taught by Tremblay et al in combination with the teachings of Kremen and Urey et al as described in claim 26 above has met all the limitations of the claims.  
 With regard to newly added claim 40, these references do not teach explicitly that the projector includes a lens having adjustable focal length to adjust the location of the eyebox array.  Ellsworth et al in the same field of endeavor teaches a projector for an wearable head mounted display wherein the projector comprises a projection lens (403, Figure 4B) that includes a lens (401) that is deformable and therefore is capable of adjusting the focal length, (please see paragraph [0035]).  It would then have been obvious to one skilled in the art to apply the teachings of Ellsworth et al to modify the projector of Tremblay et al and Kremen for the benefit of adjusting the location of the eyebox array.  

Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive.  The amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly amended features to the claims that have been fully addressed in the reasons for rejection stated above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872